LOUIS WEISSING, Circuit Judge.
This case involves an appeal by the appellant, Sammy Burgess, from the judgment and conviction of November 1, 1965 in the city of Deerfield Beach. The appellant was found to be in *22possession of a weapon, to wit: a gun and also a knife. The Monday morning following the arrest, he pleaded guilty without counsel before the trial judge. The trial judge thereafter imposed a sentence of a $500 fine on each of two counts together with a 90 day jail sentence for each count. As a further part of the sentence, the court ordered the appellant to serve an additional 90 days for each count should he fail to pay the fine. This totaled 360 days in jail for failure to pay the $1,000 fine.
Thereafter the appellant appeared through counsel and unsuccessfully sought to have the judgment vacated on the grounds of its illegality or, on the alternative, to vacate the plea of guilty and to go to trial on the merits of the cause on a plea of not guilty. Thereafter a writ of habeas corpus was entered and dissolved inasmuch as the time for appeal had not expired.
This appeal followed and raised for this court several issues, including the reasonableness of the fine. This court finds no reversible error in the main points raised in the appellant’s brief and therefore the conviction appealed is affirmed.
However, the court, pursuant to the authority of F.S. 932.52 (13), finds that the sentence should be modified in consideration of the equities in the particular facts of this case.
Therefore, the judgment is affirmed as to the conviction, but reversed as to the sentence imposed and, pursuant to the statute above quoted, is hereby modified as follows —
Defendant shall pay within 30 days of the date of this order the sum of $125 on each count for which he was convicted, and failing this shall serve a term of 30 days on each count in the city of Deerfield Beach jail.
Affirmed in part, reversed in part.